UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                          UNITED STATES

                                                    v.

                           Senior Airman CLIFTON E. HUEBNER
                                   United States Air Force

                                         ACM 37696 (f rev)

                                             16 April 2015

         Sentence adjudged 14 December 2013 by GCM convened at Minot
         Air Force Base, North Dakota. Military Judge: Natalie Richardson.

         Approved Sentence: Bad-conduct discharge, confinement for 3 years and
         6 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Gail E. Crawford;
         Major Nicholas D. Carter; Captain Travis K. Ausland; Captain Luke D.
         Wilson; and Frank J. Spinner, Esquire.

         Appellate Counsel for the United States: Colonel Don M. Christensen;
         Lieutenant Colonel Linell A. Letendre; Lieutenant Colonel C. Taylor Smith;
         Major Daniel J. Breen; Major Brian C. Mason; Major Naomi N. Porterfield;
         Major Roberto Ramírez; and Gerald R. Bruce, Esquire.

                                                 Before

                              MITCHELL, SANTORO, and WEBER
                                  Appellate Military Judges

                                    OPINION OF THE COURT
                                    UPON FURTHER REVIEW

         This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                             under AFCCA Rule of Practice and Procedure 18.4.



SANTORO, Judge:

       A general court-martial composed of officer members convicted the appellant,
contrary to his plea, of one specification alleging that he engaged in unlawful sexual
contact by intentionally touching the genitalia and anus of his 14-month-old son, EH,
with an unknown object on a single occasion in violation of Article 120, UCMJ,
10 U.S.C. § 920.1 The adjudged and approved sentence was a bad-conduct discharge,
confinement for 3 years and 6 months, and reduction to E-1.2

       The appellant argues that (1) the specification failed to place him on notice that a
kick to the buttocks could be prosecuted under Article 120, UCMJ; (2) the evidence was
factually and legally insufficient; (3) the verdict was ambiguous; (4) the military judge
erred by allowing testimony that a physician believed that EH should be removed from
the appellant’s home; and (5) the military judge allowed improper sentencing argument.
We disagree and affirm.

                                                  Background

       The appellant’s son began attending the Minot Air Force Base Child Development
Center (CDC) in August 2008. On Monday, 26 January 2009, when the appellant
brought his son to the CDC, he told one of the CDC employees that his son had a “bruise
on his bottom.” Later that morning, during EH’s first CDC diaper change of the day, a
child care assistant observed what she characterized as severe bruising around EH’s anus,
underneath his testicles, and his buttocks. The aide notified the CDC director, who also
examined EH. One of the CDC personnel on duty on 26 January 2009 had been working
the previous Friday and had not observed similar marks on EH that day. A pediatrician at
the Minot Air Force Base hospital examined EH and opined that his injuries were
consistent with “non-accidental trauma.”

       When interviewed by child protective services, the appellant said that he first
noticed the bruises on EH on Sunday, 25 January 2009, and had no idea how they had
occurred. The appellant was EH’s only caregiver that weekend. Further into the
interview the appellant speculated that the bruises might have resulted from EH’s high
chair. The following day, the appellant called the child protective services worker and
said that EH might have sat on a toy.

         Additional facts necessary to resolve the assigned errors are included below.




1
  The events charged under Article 120, UCMJ, 10 U.S.C. § 920, took place between on or about 23 January 2009
and 26 January 2009, meaning the appellant was charged and convicted under a prior version of Article 120, UCMJ,
which applies to offenses committed between 1 October 2007 and 27 June 2012. See Manual for Courts-Martial,
United States, App. 28 (2012 ed.).
2
  This was the appellant’s second trial for this offense. We set aside the prior conviction and 14-year sentence in an
unpublished decision, United States v. Huebner, ACM 37696 (A.F. Ct. Crim. App. 7 June 2013) (unpub. op.), after
finding that the military judge abused his discretion in admitting evidence pursuant to Mil. R. Evid. 414.


                                                          2                                      ACM 37696 (f rev)
                                  Constitutional Challenge

        The appellant contends that the specification was void for vagueness as applied to
him. “Criminal conduct requires an act, generally by the defendant, mens rea, and
appropriate notice that the act would be criminal. The notice may not be vague;
otherwise, there is a possibility of discriminatory prosecution.” United States v. Boyett,
42 M.J. 150, 152 (C.A.A.F. 1995). “Void for vagueness simply means that criminal
responsibility should not attach where one could not reasonably understand that his
contemplated conduct is proscribed. In determining the sufficiency of the notice a statute
must of necessity be examined in the light of the conduct with which a defendant is
charged.” United States v. National Dairy Products Corp., 372 U.S. 29, 32–33 (1963)
(citations omitted).

       Due process requires “fair notice” that an act is subject to criminal sanction and
fair notice of the standard that is applicable to the forbidden conduct. United States v.
Vaughan, 58 M.J. 29, 31 (C.A.A.F. 2003). A law is “void for vagueness” if “one could
not reasonably understand that his contemplated conduct is proscribed.” Id. (quoting
Parker v. Levy, 417 U.S. 733, 757 (1974)) (internal quotation marks omitted). The
sufficiency of statutory notice is determined in the light of the conduct with which a
defendant is charged. Parker, 417 U.S. at 757. “Criminal statutes are presumed
constitutionally valid, and the party attacking the constitutionality of a statute has the
burden of proving otherwise.” United States v. Mansfield, 33 M.J. 972, 989 (A.F.C.M.R.
1991), aff'd, 38 M.J. 415 (C.M.A. 1993).

        We review whether a statute is unconstitutional as applied de novo. United States
v. Ali, 71 M.J. 256, 265 (C.A.A.F. 2012). The specification alleged that the appellant did
“engage in sexual conduct, to wit: intentional touching of the genitalia and anus by an
unknown object.” The statute provided, and the military judge instructed, that “sexual
contact” meant the “intentional touching, either directly or through the clothing, of the
genitalia, anus, groin, breast, inner thigh, or buttocks of another person . . . with an intent
to abuse, humiliate, or degrade any person or to arouse or gratify the sexual desire of any
person.” Manual for Courts-Martial, United States, App. 28, ¶ 45(t)(2) (2012 ed.).

        The appellant’s contention is two-fold: (1) he was not given notice which of the
statute’s theories of liability the government was alleging, and (2) he was not on notice
that a kick to the buttocks could constitute sexual conduct. Neither argument is
persuasive.

       First, citing the legal principle that crimes should generally not be alleged in the
disjunctive (see, e.g., United States v. Autrey, 30 C.M.R. 252 (C.M.A. 1961)), the
appellant argues that the various mentes reae contained within the definition of “sexual
contact” render the specification defective. The military is a notice pleading jurisdiction.
United States v. Fosler, 70 M.J. 225, 229 (C.A.A.F. 2011). The specification clearly set


                                              3                               ACM 37696 (f rev)
forth the elements of the offense. See United States v. Williams, 40 M.J. 379 (C.M.A.
1994) (stating that the test is not whether the specification “could have been made more
definite and certain, but whether it contains the elements of the offense intended to be
charged, and sufficiently apprises the defendant of what he must be prepared to meet”).
Were the appellant uncertain about which of the mentes reae the government intended to
prove, the proper remedy was to request a bill of particulars. See Rule for Courts-Martial
(R.C.M.) 906(b)(6). This he did not do.

        Second, as he did at trial, the appellant confuses the statutory definition of “sexual
contact” with his own notion of the meaning of “sexual.” In arguing that a kick to the
buttocks—a theory without any evidentiary support in the record of trial3—should be
charged as assault under Article 128, UCMJ, 10 U.S.C. § 928, he ignores the clear
definition of “sexual contact” in Article 120, UCMJ. When a statutory definition exists,
we need not venture beyond its terms. See United States v. Kuemmerle, 67 M.J. 141,
143–44 (C.A.A.F. 2009) (stating that other sources may be considered when there is no
statutory definition). We find unpersuasive his argument that he was unaware that a kick
to the buttocks, when coupled with one of the requisite mentes reae, did not meet the
statutory definition of “sexual contact,” as the touching of the buttocks with an intent to
abuse is explicitly referenced in the definition.

        We therefore find no error.4

                                      Factual and Legal Sufficiency

       We review issues of factual and legal sufficiency de novo. Article 66(c), UCMJ,
10 U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
“The test for legal sufficiency of the evidence is ‘whether, considering the evidence in the
light most favorable to the prosecution, a reasonable factfinder could have found all the
essential elements beyond a reasonable doubt.’” United States v. Humpherys, 57 M.J. 83,
94 (C.A.A.F. 2002) (quoting United States v. Turner, 25 M.J. 324 (C.M.A. 1987)). “[I]n
resolving questions of legal sufficiency, we are bound to draw every reasonable inference
from the evidence of record in favor of the prosecution.” United States v. Barner,
56 M.J. 131, 134 (C.A.A.F. 2001).

       The test for factual sufficiency is “whether, after weighing the evidence in the
record of trial and making allowances for not having personally observed the witnesses,
[we are] convinced of the accused’s guilt beyond a reasonable doubt.” Turner, 25 M.J. at
325. In conducting this unique appellate role, we take “a fresh, impartial look at the
evidence,” applying “neither a presumption of innocence nor a presumption of guilt” to

3
 The appellant raised this potential cause of the injury in hypothetical questions posed to expert witnesses.
4
 Although we conclude there was no error, we question whether the appellant would be able to establish prejudice
given that this was his second trial on the same specification, and he raised this issue only on this second appeal.


                                                         4                                     ACM 37696 (f rev)
“make [our] own independent determination as to whether the evidence constitutes proof
of each required element beyond a reasonable doubt.” Washington, 57 M.J. at 399.

       The elements of the offense required the government to prove beyond a reasonable
doubt that at the place and time alleged, the appellant engaged in sexual contact, to wit:
intentional touching of the genitalia and anus by an unknown object, with EH; and that at
the time, EH had not attained the age of 12.

       The appellant’s attack on the sufficiency of the evidence centers on the adequacy
of the medical examination and lack of direct evidence of intent. We have reviewed the
record of trial, paying particular attention to the evidence and reasonable inferences that
can be drawn therefrom, including the nature of the injury, the fact that the victim was in
the appellant’s care at the time the injury occurred, the appellant’s varying statements to
CDC workers and child protective services about the injury, and the expert testimony. In
viewing the evidence in the light most favorable to the government, we conclude that a
rational factfinder could have found beyond a reasonable doubt that the appellant caused
the victim’s injury and did so with one of the requisite mentes reae. Having reviewed the
entire record and making allowances for not personally observing the witnesses, we
ourselves are convinced of the appellant’s guilt beyond a reasonable doubt.

                                             Ambiguous Verdict

       As noted above, the members were required to find beyond a reasonable doubt that
the appellant acted with an intent to abuse, humiliate, or degrade any person or to arouse
or gratify the sexual desire of any person. The military judge instructed them that they
were not required to agree upon which of the mentes reae the appellant possessed at the
time of the act; rather, the appellant could be convicted as long as a quorum agreed that
the definition of “sexual contact” had been met.

       The appellant now asserts that this is an insufficient general verdict. Our superior
court has previously considered and rejected this argument. United States v. Brown,
65 M.J. 356, 359 (C.A.A.F. 2007).5


5
  The appellant argues that United States v. Barberi, 71 M.J. 127 (C.A.A.F. 2012), raises doubts about the
continuing viability of United States v. Brown, 65 M.J. 356 (C.A.A.F. 2007). Staff Sergeant Barberi was charged
with possessing child pornography. The Army Court of Criminal Appeals found that four of the six images
introduced by the government were not child pornography. Before our superior court, citing Stromberg v.
California, 283 U.S. 359 (1931), Barberi argued that the entire conviction for possession of child pornography must
fail because the appellate court could not determine whether the conviction rested on constitutional or
unconstitutional grounds. Barberi, 71 M.J. at 129. Our superior court set aside the conviction because they were
unable to determine which images formed the basis for the conviction and whether the constitutionally-protected
images may have contributed to the conviction. Id. at 132–33. However, after briefs were submitted in this case,
our superior court determined that Barberi was wrongly decided. United States v. Piolunek, __ M.J. __ Nos. 14-
0283/AF and 14-5006/AF (C.A.A.F. 26 March 2015). Therefore, Barberi's rationale is unavailing.


                                                        5                                      ACM 37696 (f rev)
        We see nothing in this case that compels an outcome different than Brown. Here,
as in Brown, each of the members who voted guilty found beyond a reasonable doubt that
the appellant possessed a culpable mental state listed in the statute. As each of the
statute’s mentes reae is constitutional, that is all that is required. See Brown, 65 M.J. at
359; United States v. Piolunek, __ M.J. __ Nos. 14-0283/AF and 14-5006/AF, slip op. at
12 (C.A.A.F. 26 March 2015).

                             Testimony of Treating Physician

      Among the prosecution witnesses was the physician who treated EH after CDC
workers saw the injuries. During direct examination he testified as follows:

              Q:   After you examine [EH] what happened?

              A: So after I examine him, to include all the tests and I took
              all the information, I determined that one, at this time he was
              stable medically speaking. I still needed an abdominal [scan]
              to check on the status of his liver and spleen, but I also
              determined that I did not think he was safe to go home to his
              current residence with [the appellant], so I decided to call
              family advocacy—well family advocacy was already there,
              but child protective services, [law enforcement], the Sheriff,
              as well as medical photo, they came and took a bunch of
              photos as well.

There was no objection to this testimony.

       On cross-examination, trial defense counsel explored the steps the physician had
taken in his examination and the questions the physician asked the appellant about the
cause of the injuries. During redirect, trial counsel returned to the importance of the
medical history when treating a patient:

              Q: And when you’re talking to a parent in cases of
              suspected child abuse or non-accidental trauma versus
              accidental trauma, how important is it to you to match up
              what the parent says with what you’re observing in your
              examination?

              A: Very important because the story—for me to determine
              whether the child can safely go home or needs to be put into
              foster care, I have to make sure that the story matches up with
              the injuries.



                                             6                              ACM 37696 (f rev)
Again, the defense did not object to this testimony.           Trial defense counsel then
re-engaged:

              Q: [Y]ou didn’t let him go home because there was a
              suspicion of child abuse, correct?

              A:   Non-accidental trauma, yes.

              Q: Right, there was a suspicion of that and so it would be
              appropriate to take the precaution not to release him until that
              issue could be resolved?

              A:   Correct.

              Q: And that’s part of what we’re doing here today is trying
              to resolve that issue, would you agree with that?

              A:   Correct.

Trial defense counsel continued this line of questioning and had the physician confirm
that it was “other people’s job,” not his, to decide what actually happened.

        The appellant now challenges the physician’s statements concerning whether EH
could safely return home with the appellant. Where an appellant has not preserved an
issue by making a timely objection, we review for plain error. United States v. Knapp,
73 M.J. 33, 36 (C.A.A.F. 2014). The appellant “has the burden of establishing (1) error
that is (2) clear or obvious and (3) results in material prejudice to his substantial rights.”
Id.

       An expert witness may not opine on the guilt or innocence of the accused,
United States v. Diaz, 59 M.J. 79, 89 (C.A.A.F. 2003), but may opine on the ultimate
issue, United States v. Cameron, 21 M.J. 59, 63 (C.M.A. 1985). As the appellant
acknowledges, the ultimate issues in this case were whether the injuries were caused by
the appellant and whether they were inflicted with one of the requisite mentes reae. The
physician did not opine on either issue and resisted trial defense counsel’s attempt to
characterize the act as child abuse.

       We find unpersuasive the appellant’s argument that the physician’s testimony
blurred the lines between the civil reporting standards, the quantum of evidence needed to
remove a suspected victim of child abuse from a home, and the burden of proof beyond a
reasonable doubt for a criminal conviction. Moreover, the lack of contemporaneous
objection, trial defense counsel’s decision to question the witness on this issue, and the
physician’s ready acknowledgement that it was not up to him to determine what had


                                              7                              ACM 37696 (f rev)
actually occurred, cause us to conclude that even if there were error, there has been no
material prejudice to the appellant’s substantial rights.

       The appellant also contends that trial counsel improperly argued, in rebuttal
findings argument and without objection, that the physician “made the decision to
remove [EH] from the care of the accused because he believed the accused sexually
abused him.” The context of the statement was a response to the defense’s argument that
military officers frequently have to make decisions on the evidence and resources
available to them, which is often imperfect. Viewing trial counsel’s comments in the
context of the entire argument, we find no plain error. See United States v. Baer,
53 M.J. 235, 238 (C.A.A.F. 2000) (stating that allegedly improper argument should be
considered in the context of the entire court-martial).

                                   Sentencing Argument

        Trial counsel recommended a sentence including 15 years of confinement.
Following argument, trial defense counsel noted that he found it “upsetting” that the
government argued for 15 years when the appellant received a 14-year sentence at the
initial trial. In response to defense counsel’s statement, assistant trial counsel told the
military judge that it wasn’t unusual for a prosecutor to ask for a higher sentence in
anticipation of the members’ decision to adjudge less than what the government
recommends. Based on that statement, the appellant asserts that trial counsel’s request
for 15 years was legal error.

        Improper argument is a question of law that we review de novo. United States v.
Pope, 69 M.J. 328, 334 (C.A.A.F. 2011). Absent objection, argument is reviewed for
plain error. United States v. Erickson, 65 M.J. 221, 223 (C.A.A.F. 2007). To prevail, the
appellant must prove that: “(1) there was an error; (2) it was plain or obvious; and (3) the
error materially prejudiced a substantial right.” Id. (quoting United States v. Kho,
54 M.J. 63, 65 (C.A.A.F. 2000)) (internal quotation marks omitted). “[T]he argument by
a trial counsel must be viewed within the context of the entire court-martial. The focus of
our inquiry should not be on words in isolation, but on the argument as ‘viewed in
context.’” United States v. Baer, 53 M.J. 235, 238 (C.A.A.F. 2000) (quoting
United States v. Young, 470 U.S. 1, 16 (1985)). “An error is not ‘plain and obvious’ if, in
the context of the entire trial, the [appellant] fails to show the military judge should [have
intervened sua sponte.]” United States v. Burton, 67 M.J. 150, 153 (C.A.A.F. 2009).
“[T]he lack of a defense objection is some measure of the minimal impact of [trial
counsel’s] improper comment.” United States v. Gilley, 56 M.J. 113, 123 (C.A.A.F
2001) (quoting United States v. Carpenter, 51 M.J. 393, 397 (C.A.A.F. 1999)) (internal
quotation marks omitted).

       The recommended sentence was within the 20-year maximum.                  As the
experienced civilian defense counsel noted, there was nothing legally objectionable about


                                              8                              ACM 37696 (f rev)
trial counsel’s argument. Generally, counsel may argue for any legal sentence regardless
of a pretrial agreement’s limitations. See United States v. Wood, 48 C.M.R. 528, 533
(C.M.A. 1974) (“[W]hile [defense counsel] may draw ‘practical comforts’ from his
knowledge of the terms of a previous agreement with the convening authority, when he
goes to court he must do all he can to obtain the court’s independent judgment as to what
constitutes a fair sentence for the accused.”). We are persuaded that similar logic allows
for trial counsel to argue for any legal sentence in a rehearing, even if the sentence that
may be approved is less than that which may be adjudged. See R.C.M. 810(d) (stating
that absent special circumstance, the approved sentence in a rehearing may not be in
excess of or more severe than the approved sentence in the previous trial). The assistant
trial counsel never stated that he believed a 15-year sentence was inappropriate,
especially when considering that the prior court-martial adjudged a 14-year sentence for
this very offense. We find no error in the government’s sentencing argument.

                                                   Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).6 Accordingly, the findings and the
sentence are

                                                    AFFIRMED.




                  FOR THE COURT



                  LEAH M. CALAHAN
                  Deputy Clerk of the Court




6
  Our June 2013 decision setting aside the prior conviction and 14-year sentence came nearly three years after the
case was docketed with this court. Because this exceeded the 18-month standard set forth in United States v.
Moreno, 63 M.J. 129 (C.A.A.F. 2006), and because the appellant ultimately received a substantially lighter sentence
at his second court-martial, we have considered whether to grant relief either for a due process violation or under our
broad Article 66(c), UCMJ, 10 U.S.C. § 866(c), authority. See Barker v. Wingo, 407 U.S. 514 (1972); United States
v. Tardif, 57 M.J. 219 (C.A.A.F. 2002). We decline to grant relief. Most notably, the primary reason for the delay
in issuing the first opinion was the fact that civilian appellate defense counsel did not file an assignment of errors
until nearly two years after docketing. The appellant consented to several of his counsel’s enlargement requests.


                                                          9                                       ACM 37696 (f rev)